Citation Nr: 0947817	
Decision Date: 12/17/09    Archive Date: 12/31/09

DOCKET NO.  08-10 333	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Manila, the Republic of the Philippines


THE ISSUE

The timeliness of the notice of disagreement (NOD) received 
on April 2, 2007, in response to a January 2006 decision that 
denied entitlement to death pension benefits.


ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION

The Veteran had recognized guerilla service from October 1942 
to May 1945 and regular Philippine Army service from May 1945 
to August 1945.  He died in March 1977, and the appellant is 
his widow.

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2006 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manila, 
Philippines.  In that decision, the RO denied the appellant's 
claim for death pension benefits.  The appellant submitted a 
NOD with this determination after the one year period for 
filing a NOD had expired, and the RO informed her in an April 
2007 letter that it had found that her NOD was untimely and 
she could challenge this determination.  This appeal ensued.


FINDINGS OF FACT

1.  In January 2006, the RO denied the appellant's claim for 
death pension benefits.

2.  The appellant's next communication to the RO was her NOD 
with the January 2006 decision received on April 2, 2007.


CONCLUSION OF LAW

The appellant did not submit a timely NOD with respect to the 
January 2006 decision denying her death pension benefits; 
thus, the Board has no jurisdiction to consider that issue 
and it is dismissed. 38 U.S.C.A. §§ 7104, 7105, 7108 (West 
2002); 38 C.F.R. §§ 3.109, 19.4, 20.101, 20.200, 20.201, 
20.202, 20.302 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has jurisdiction over appeals of questions of law 
and fact that involve entitlement to VA benefits, as well as 
to resolve questions of its own jurisdiction, including the 
timeliness of a NOD.  38 U.S.C.A. § 7104 (West 2002); 38 
C.F.R. §§ 19.4, 20.101.

Appellate review is initiated by the filing of a NOD and is 
completed by the filing of a substantive appeal after a 
statement of the case (SOC) has been furnished. 38 U.S.C.A. § 
7105; 38 C.F.R. §§ 20.200, 20.201.

The NOD must be filed within one year from the date that the 
RO mails notice of the determination. 38 C.F.R. § 20.302(a).  
The date of mailing of the notification is presumed to be the 
same as the date of the letter.  Id.

In this case, the appellant filed a claim death pension 
benefits in December 2005.  The RO informed her in a January 
17, 2006 decision letter that it had denied her claim because 
she did not meet the basic eligibility requirements based on 
the Veteran's service.  The only documents in the claims file 
received by the RO within one year of the January 17, 2006 
decision letter are responses to VA requests for information 
with evidence duplicative of evidence previously received 
regarding the Veteran's service.  The first communication 
received from the appellant was a letter dated August 24, 
2006, but received by the RO on April 2, 2007.  The 
Philippine postmark on the envelope in which the letter was 
received was dated March 27, 2007.  Thus, as the appellant's 
NOD was neither sent nor received within one year of the 
January 17, 2006 letter denying her claim for death pension 
benefits, this NOD was untimely.

Pursuant to 38 C.F.R. § 3.109, time limits for filing may be 
extended in some cases on a showing of "good cause."  
Specifically, 38 C.F.R. § 3.109(b) requires that, where an 
extension is requested after expiration of a time limit, the 
required action must be taken concurrent with or prior to the 
filing of a request for extension of the time limit, and good 
cause must be shown as to why the required action could not 
have been taken during the original time period and could not 
have been taken sooner than it was.  There is no legal 
entitlement to an extension of time; rather, 38 C.F.R. § 
3.109(b) commits the decision to the sole discretion of VA.  
Corry v. Derwinski, 3 Vet. App. 231, 235 (1992).

The appellant does not claim that she filed a request for an 
extension of time within the one year appeal period.  Most of 
her submissions relate to the merits of her claim.  She also 
indicated in an October 2008 letter in response to the RO's 
May 2008 supplement SOC (SSOC) that she had written a timely 
NOD and planned to mail it, but the death of her nurse 
diverted her attention from this matter, and caused her to 
miss the regulatory deadline.  The RO did not issue another 
SSOC in response to this argument, but it was not required to 
do so, as the appellant's letters contained arguments rather 
than pertinent evidence.  See 38 C.F.R. § 19.31 (2009) 
(requiring issuance of SSOC where RO receives "additional 
pertinent evidence" after most recent SSOC)).

Even assuming that the appellant's October 2008 letter is 
both a request for an extension after the expiration of the 
time limit and the concurrent "required action" of filing a 
NOD, the appellant has not met the additional requirement 
under 38 C.F.R. § 3.109(b) of showing good cause as to why 
the required action could not have been taken during the 
original time period and could not have been taken sooner 
than it was.  In Corry, the Court held that the Veteran's 
statement, "I was unable to respond to your initial denial 
due to the nature of my condition," was insufficient, as a 
matter of law, to satisfy 38 C.F.R. § 3.109(b)'s requirement 
that good cause be shown as to why the filing of an NOD could 
not have been taken during the original time period and could 
not have been taken sooner than it was.  Corry v, 3 Vet. App. 
235.  Given that a claimant's own illness was found 
insufficient to satisfy the requirement of showing good cause 
for failing to file a NOD within the applicable time period 
under 38 C.F.R. § 3.109(b), it follows that the death or 
illness of another, as opposed to some extraordinary 
circumstance, is similarly insufficient to comply with this 
requirement.  Cf. McCreary v. Nicholson, 19 Vet. App. 324, 
332 (2005) (discussing equitable tolling based on 
extraordinary circumstances).

Thus, the appellant failed to file a timely NOD with the RO 
January 2006 decision denying her death pension benefits and 
did not file a request for an extension during the time 
period for filing a NOD.  Moreover, the appellant's request 
for an extension of the time period made after expiration of 
this time period was insufficient to show good cause as to 
why filing of the NOD could not have been taken during the 
time period and could not have been taken sooner than it was.  
The Board therefore finds the appellant's communication 
received on April 2, 2007 to be an untimely NOD with the 
January 17, 2006 decision denying her claim for death pension 
benefits.

As the above discussion reflects that the law, and not the 
facts, is dispositive of the claim, the notice and duty to 
assist provisions of the VCAA do not apply to this appeal.  
See Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  The RO 
responded to the appellant's untimely NOD by informing her of 
its untimeliness in an April 2007 letter, which indicated to 
the appellant that she could challenge the determination that 
it was untimely.  When the appellant did challenge this 
determination, the RO issued a SOC and SSOC.  Thus, the 
appellant was properly notified of the jurisdictional 
problem, and she was afforded the procedural safeguards of 
notice and the opportunity to be heard on the question of 
timeliness. 


ORDER

The NOD received on April 2, 2007, in response to a January 
2006 decision that denied entitlement to death pension 
benefits, was untimely.


____________________________________________
H.N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


